BRYAN SCHRODER
United States Attorney
FRANK V. RUSSO
WILLIAM A. TAYLOR
KAREN E. VANDERGAW
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: frank.russo@usdoj.gov
Email: william.taylor@usdoj.gov
Email: karen.vandergaw@usodj.gov

JAMES D. PETERSON
Trial Attorney, Capital Case Section
United States Department of Justice
1331 F. Street NW, Room 625
Washington, DC 20004
Email: james.d.peterson@usdoj.gov

Attorneys for the Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,              ) No. 3:16-cr-00086-SLG
                                         )
                         Plaintiff,      )
                                         )
          vs.                            ) Filed under seal
                                         )
  JOHN PEARL SMITH, II,                  )
                                         )
                         Defendant.      )
                                         )
                                         )

                          MOTION FOR LEAVE TO FILE
                        MOTION AND EXHIBIT UNDER SEAL



        Case 3:16-cr-00086-SLG Document 689 Filed 02/18/20 Page 1 of 2
       COMES NOW the United States of America, by and through undersigned counsel,

hereby moves this Court to allow a sealed filing in the above title case.

       The Government’s Supplemental Information Outline provides explicit detail about

many of the defendant’s bad acts, which may inflame potential jurors if publicized.

Therefore, the Government asks that the filing and exhibit be filed under seal.

       RESPECTFULLY SUBMITTED this 18th day of February 2020, in Anchorage,

Alaska.

                                          Respectfully Submitted,

                                          BRYAN SCHRODER
                                          UNITED STATES ATTORNEY

                                          /s/ James D. Peterson
                                          JAMES D. PETERSON
                                          Trial Attorney
                                          United States Department of Justice




CERTIFICATE OF SERVICE
I hereby certify that on February 18, 2020,
a copy of the foregoing was served
via email on:

Mark Larranaga
Steven M. Wells
Suzanne Lee Elliott

/s/ James D. Peterson
JAMES D. PETERSON
Trial Attorney
United States Department of Justice

US v. John Pearl Smith II
3:16-cr-00086-SLG-DMS                    Page 2 of 2

          Case 3:16-cr-00086-SLG Document 689 Filed 02/18/20 Page 2 of 2
